SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2011 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) R. Tamoios, 246 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL Announces its 3Q11 Earnings ReleaseSchedule GOL Linhas Aéreas Inteligentes S.A. (NYSE: GOL and BM&FBOVESPA: GOLL4), (S&P/Fitch: BB-/BB-, Moody's: B1) , the largest low-cost and low-fare airline in Latin America, announces its 3Q11 Earnings Release Schedule. 3Q11 Earnings Release November 10, 2011 (after tradinghours). The release will be available on our website www.voegol.com.br/ir. Quiet Period In accordance with fair disclosure and corporate governance best practices, GOL starts its Quiet Period onOctober 27, and will end immediately after the conference calls onNovember 11. Conference Calls English Portuguese November 11, 2011 November 11, 2011 09:00 a.m. (US EST) 10:30 a.m. (US EST) 12:00 p.m. (Brasília Time) 01:30 p.m. (Brasília Time) Phone: +1 (877) 317-6776 (US only) Phone: +55 (11) 2188-0155 +1 (412) 317-6776 (Other countries) Code : GOL Code : GOL Replay: +55 (11) 2188-0155 Replay: +1 (877)344-7529 (US only) Replay Code: GOL +1 (412) 317-0088 (Other countries) Replay Code : 10004045 Participants are requested to connect ten minutes prior to the time set for the conference calls. Slidesand Webcast: A slide presentation will be available for viewing and downloading on the IR session of our website www.voegol.com.br/ir. The Conference Calls will be live broadcast over the Internet on the same website, remaining available after the event. Replay: A conference call replay facility will be available fromNovember 11 throughNovember 18, 2011. In order to access the replay, dial above mentioned numbers. Speakers: Constantino de Oliveira Junior – President and CEO Leonardo Porciúncula Gomes Pereira – CFO Edmar Lopes – Finance and IR Officer CONTACT: Edmar Lopes Finance and IR Officer Raquel Kim Investor Relations Gustavo Mendes Investor Relations Ricardo Rocca Investor Relations Phone: +55 (11) 2128-4700 E-mail: ri@golnaweb.com.br Website: www.voegol.com.br/ir Twitter: twitter.com/GOLInvest About GOL Linhas Aéreas Inteligentes S.A. GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), the largest low-cost and low-fare airline in Latin America, offers around 940 daily flights to 63 destinations that connect all the important cities in Brazil and 13 major destinations in South America and Caribbean. The Company operates a young, modern fleet of Boeing 737 Next Generation aircraft, the safest and most comfortable of it's class, with high aircraft utilization and efficiency levels. Fully committed to seeking innovative solutions through the use of cutting-edge technology, the Company - via its GOL, VARIG, GOLLOG, SMILES and VoeFácil brands - offers its clients easy payment facilities, a wide range of complementary services and the best cost-benefit ratio in the market. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 20, 2011 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Leonardo Porciúncula Gomes Pereira Name:Leonardo Porciúncula Gomes Pereira Title:Executive Vice-President and Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
